DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
In response to the amendment filed on 08/30/2021, Claims 9-15 have been cancelled, and Claims 1-8 and 16-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand (US PGPub 2017/0112514) in view of Pal (US PGPub 2006/0229660).
Regarding Claim 1, Marchand teaches a clot retrieval device comprising: 
a capturing basket (202; see Figure 3 and 7) having an opening (414) at a proximal end (see Figure 5); 
wherein the capturing basket (202) is deployable downstream from a clot in a blood vessel (see Figures 23-G and 23-H); 
wherein the capturing basket (202) is configured to surround a portion of the clot and the opening (414) in the proximal end of the capturing basket (202) is configured to reduce in size such that the capturing basket (202) conforms around the portion of the clot (Paragraph 0104 and Paragraph 0151); 
wherein the capturing basket (202) is configured to be retrieved after the capturing basket conforms around the portion of the clot (Paragraph 0104 and Paragraph 0151).
While it appears that the capturing basket (202) of Marchand spaced pores (404; Figure 4) that are larger at a proximal end (206) than at a distal end (704), Marchand fails to explicitly teach wherein the capturing basket has spaced pores that increase in size from a distal end of the capturing basket to the proximal end of the capturing basket.
Pal discloses a clot retrieval device (abstract) comprising a capturing basket (10; Figure 1) which is deployable downstream from a clot in a blood vessel (see Figure 1) wherein the capturing basket (10) has spaced pores (18) that increase in size from a distal end (32) of the capturing basket to the proximal end (20) of the capturing basket (See Figure 1; Paragraph 0031-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pores on the device of Marchand such that they increase in size from a distal portion to a proximal portion, as taught by Pal, for the advantage of 
Regarding Claim 2, the combination of references disclosed above teaches the clot retrieval device of claim 1, wherein Marchand teaches:
the capturing basket comprises braided wire and the spaced pores are formed from spaces between the braided wire (Paragraph 0006, 0007, 0015, 0023, 0072); and 
wherein a distal end of the capturing basket is made of a soft material such that the distal end of the capturing basket is deformable upon contact with an interior wall of the blood vessel (Paragraph 0121, 0123).
Regarding Claim 3, the combination of references disclosed above teaches the clot retrieval device of claim 1, wherein Marchand teaches the capturing basket comprises a tube that is cut with a laser and the spaced pores are created by the laser (Paragraph 0144).
Regarding Claim 4, the combination of references disclosed above teaches the clot retrieval device of claim 3, wherein Marchand teaches the capturing basket comprises a combination of braided wire and a tube that is cut with a laser (Paragraph 0102 and 0144).
Regarding Claim 5, the combination of references disclosed above teaches the clot retrieval device of claim 4, wherein Marchand teaches a portion of the combination of braided wire and the tube that is cut with a laser has a textured surface (Paragraph 0102 and 0144, it is well known that lasers can provide a textured surface)
Regarding Claim 6, the combination of references disclosed above teaches the clot retrieval device of claim 4, wherein Marchand teaches the braided wire comprises Nitinol (Paragraph 0101).
Regarding Claim 7, the combination of references disclosed above teaches the clot retrieval device of claim 6, 
wherein the capturing basket includes radiopaque material (it is well known that nitinol is radiopaque; Paragraph 0032, 0102, 0144); and 
wherein the radiopaque material is positioned to reveal the clot under fluoroscopy when the capturing basket conforms to the portion of the clot (Paragraph 0153).
Regarding Claim 16, Marchand teaches a clot retrieval device comprising: 
a capturing basket (202; see Figure 3 and 7) having an opening (414) at a proximal end (see Figure 5); 
a delivery catheter (104; Figures 2-3) configured to deliver the capturing basket from a distal end of the delivery catheter (104); 
wherein the capturing basket (202) has spaced pores formed from spaces between a braided wire (see Figure 7; Paragraph 0006, 0007, 0015, 0023, 0072) 
wherein the capturing basket (202) is configured to surround a portion of the clot and the opening (414) in the proximal end of the capturing basket (202) is configured to reduce in size such that the capturing basket (202) conforms around the portion of the clot (Paragraph 0104 and Paragraph 0151); 
wherein the capturing basket (202) is configured to be retrieved by the distal opening of the delivery catheter (104) after the capturing basket (202) conforms around the portion of the clot (Paragraph 0104 and Paragraph 0151).
While it appears that the capturing basket (202) of Marchand spaced pores (404; Figure 4) that are larger at a proximal end (206) than at a distal end (704), Marchand fails to explicitly teach wherein the capturing basket has spaced pores that increase in size from a distal end of the capturing basket to the proximal end of the capturing basket.
Pal discloses a clot retrieval device (abstract) comprising a capturing basket (10; Figure 1) which is deployable downstream from a clot in a blood vessel (see Figure 1) wherein the capturing basket (10) has spaced pores (18) that increase in size from a distal end (32) of the capturing basket to the proximal end (20) of the capturing basket (See Figure 1; Paragraph 0031-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pores on the device of Marchand such that they increase in size from a distal portion to a proximal portion, as taught by Pal, for the advantage of maximizing the occluding capacity of the filtering body and to promote full expansion of the filtering body within the blood vessel (Paragraph 0033; Pal).
Regarding Claim 20, the combination of references disclosed above teaches the clot retrieval device of claim 16, wherein Marchand teaches a proximal end of the delivery catheter is configured to be aspirated to aid in the retrieval of the capturing basket into the distal end of the delivery catheter (Paragraph 0080).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand (US PGPub 2017/0112514) in view of Pal (US PGPub 2006/0229660) as applied to claim 1 and 16 above, and further in view of Shrivastava (US PGPub 2014/0074144).
Regarding Claim 8, the combination of references disclosed above teaches the clot retrieval device of claim 1, 
Wherein Marchand teaches the capturing basket (202) is configured to be delivered by a delivery catheter from an upstream direction in the blood vessel prior to being retrieved by the delivery catheter (See Figure 22); 
But fails to disclose: 
wherein the delivery catheter  has one or more slits at a distal opening of the delivery catheter; and 
wherein the distal opening of the delivery catheter is configured to increase in size to retrieve the capturing basket.
Shrivastava discloses a clot retrieval device having a delivery catheter with an expandable tip (abstract; Figures 8 and 9) wherein the delivery catheter (40) has one or more slits (72) at a distal opening of the delivery catheter (40; Figures 8-9); and wherein the distal opening of the delivery catheter is configured to increase in size to retrieve the capturing basket (Figures 8-9; Paragraph 0081).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the balloon/funnel shaped expandable tip of delivery catheter taught by the combination of references with the expandable tip comprising longitudinal slits as taught by Shrivastava since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; in this case, the expandable tip of Shrivastava would be sufficient to provide a funneling retrieval of the capturing basket back into the delivery catheter.
Regarding Claim 18, the combination of references disclosed above teaches the clot retrieval device of claim 16 but wherein Marchand teaches the distal opening of the delivery catheter is configured to increase in size to retrieve the capturing basket (see Figures 18-21; Paragraphs 0146-0148) but fails to disclose wherein the delivery catheter has one or more slits (72) at the distal opening of the delivery catheter.
Shrivastava discloses a clot retrieval device having a delivery catheter with an expandable tip (abstract; Figures 8 and 9) wherein the delivery catheter (40) has one or more slits (72) at a distal opening of the delivery catheter (40; Figures 8-9); and wherein the distal opening of the delivery catheter is configured to increase in size to retrieve the capturing basket (Figures 8-9; Paragraph 0081).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the balloon/funnel shaped expandable tip of delivery catheter taught by the combination of references with the expandable tip comprising longitudinal slits as taught by Shrivastava since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; in this case, the expandable tip of Shrivastava would be sufficient to provide a funneling retrieval of the capturing basket back into the delivery catheter.
Regarding Claim 19, the combination of references disclosed above teaches the clot retrieval device of claim 18, wherein Marchand teaches further comprising: a balloon catheter (1708) located near the distal opening of the delivery catheter that has a funnel shape when inflated (see Figures 19-20); and wherein the balloon catheter (1708) has pores that, when the balloon catheter is inflated, allow blood to flow through the balloon catheter and prevent large blood clots from flowing through the balloon catheter (1708; Figures 18-20; Paragraph 0146-0147).


Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose one or more retractable extrusions extend from the inner surface of the delivery catheter and are configured to shear the clot when the capturing basket is retrieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771